DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 3-9 and 12-20 are pending. Claims 8 and 9 are withdrawn. Claims 3-7 and 12-20 are presented for examination.

Response to Arguments
Applicant’s amendments to incorporate the allowable subject matter into the independent claims have overcome the remaining prior art rejections of record. However, the issues still remain with the structures and those indefiniteness rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 3-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claims 3-5 and 12-16 include structures with dotted bonds. In chemistry dotted bonds are used to represent bonds that are not full bonds, such as hydrogen bonds or partial bonds that are being broken in a transition state. However, in the formulas presented the dotted bonds do not appear to represent hydrogen bonds or partial bonds. It is unclear whether the dotted bonds are intended to represent conventional bonds or are intended to represent bonds that are not full bonds. Thus, the metes and bounds of the structures cannot be ascertained. Therefore, claims 3-5 and 12-16 are indefinite. Claims 6, 7 and 17-20 depend from either claim 4, 13 or 14 and are indefinite for the same reasons. The claims have been examined based upon applicant’s explanation that the dotted bonds were intended to be solid single and double bonds. However, the structures still need to be corrected.  

Allowable Subject Matter
2.	Claims 3-7 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the process of claims 4, 13 and 14. In particular, the prior art fails to teach or suggest the combination of elements wherein the thermosetting resin B is a compound represented by formula (IV) or (V) and has an epoxy equivalent as claimed. Claims 3, 5-7, 12 and 15-20 depend from either claim 4, 13 or 14 and would be allowable for the same reasons.
Conclusion
	Claims 3-9 and 12-20 are pending. 
	Claims 8 and 9 are withdrawn.
Claims 3-7 and 12-20 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
April 2, 2021Primary Examiner, Art Unit 1796